DETAILED ACTION
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 30 December 2021.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 to 4 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 1 to 4 recite the limitation that the “size of the through hole is selected to prevent the desired size of the object from passing therethrough and allow a substance smaller than the desired size together with the liquid to pass therethrough such that the bottom wall of the container receives the substance passing through the through hole”.  Because the desired size of the object is not specified, it is unclear how one of ordinary skill in the art would be able to select the size of the through hole, i.e., interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Therefore, the claims do not appraise one of ordinary skill in the art of their scope and fail to serve the notice function required by 35 U.S.C. § 112(b) by providing clear warning to others as to what constitutes infringement of the patent.  M.P.E.P. § 2173.02.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi et al. (U.S. Pat. Appl. Pub. No. 2013/0133778), previously cited.
Regarding claims 1 and 2, Yi et al. teach a plate having an upper surface and a lower surface, and configured to carry an object and immerse into a liquid in a state in which the lower surface faces and is spaced away from a bottom wall of a container configured to store the liquid, the plate comprising: at least one holding portion being a recess opened on the upper surface and configured to carry the object; and a through hole continuously arranged below the holding portion and passing through the plate from the upper surface to the lower surface, with the inclined portion having an opening area which decreases toward the through hole, with the inclined portion is a surface on which the object is held, and the size of the through hole is such that objects with a certain size are prevented from passing through while substances smaller than the desired size can pass through.  Yi et al. at Figures 1 and 2.
Yi et al. do not teach that the holding portion also includes a tubular portion having a constant opening area above the inclined portion, modification of the holding portion to have a different shape would have been prima facie obvious to one of ordinary skill in the art in order to match it with the object being held, especially considering that in a different embodiment Yi et al. teach holding portions with different shapes.  Yi et al. at Figure 6B.  Finally, the intended i.e., in which the object with a desired size is housed; the through hole, i.e., pass substances smaller than a desired size together with liquid; and the bottom wall, i.e., receive the substance passed through the through hole, do not patentably distinguish them from the prior art.  M.P.E.P. § 2114.
Regarding claim 3, Yi et al. teach that the plate includes a plurality of holding portions that are regularly arranged, the upper edge portions of one holding portion and an adjacent holding portion are located close to each other, and a projecting part having a ridge part is formed between the upper edge portions.  Yi et al. at Figures 1 and 2.
Regarding claim 4, Yi et al. teach that a thickness of a lower part of the lower surface on which the inclined portion and the through hole are formed is smaller than a thickness of an upper part of the upper surface on which the tubular portion is formed, in an up-down direction.  Yi et al. at Figure 2.
Response to Arguments
Applicant’s arguments filed on 24 January 2022 have been fully considered but are not persuasive.
In response to Applicant’s argument that the through hole in Yi et al. is for discharging bubbles and “is not a hole intended to allow substance to pass through”, Response to Notice of Non-Compliant Amendment filed on 24 January 2022 at page 5, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art1.  If the See, e.g., M.P.E.P. § 2114.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Gautam Prakash/
Primary Examiner, Art Unit 1799


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 	The Office notes that in the interest of compact prosecution, Applicant was previously advised that such an amendment would be unpersuasive.  See, Applicant-Initiated Interview Summary dated 12 January 2022.  Nevertheless, Applicant opted to amend the claims solely with intended use/functional limitations, which is Applicant’s prerogative.